Citation Nr: 9929118	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  97-34 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees, low back, and neck.  

2.  Whether new and material evidence has been submitted to 
reopen previously denied claims seeking service connection 
for hearing loss, sinusitis, and "body fungus."  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active military service during World War 
II.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating determinations by the New Orleans 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In July 1999, the appellant and his representative 
appeared at a personal hearing at the RO.  

In his October 1997 substantive appeal (VA Form 9), the 
appellant asserted additional claims seeking service 
connection for residuals of injuries to his shoulders, legs, 
and left eye, a hiatal hernia and a broken bone in his left 
ankle.  At the July 1999 hearing, he seemed to indicate that 
tinnitus and a scar on his head were also incurred in service 
(see Transcript, pp. 10-11, 25).  The RO has not yet 
adjudicated these claims, which are referred back to the RO 
for further development or other action deemed appropriate.  


REMAND

Entitlement to service connection for hearing loss, a fungus 
infection of the ears, a back injury, "body fungus," and 
sinusitis were denied by an unappealed rating action in 
February 1990.  An attempt by the appellant to reopen the 
claims seeking service connection for hearing loss and a back 
injury was denied by another unappealed rating action in 
April 1991.  

The appellant now seeks to reopen the old claims seeking 
service connection for hearing loss, sinusitis, and "body 
fungus" through the submission of new and material evidence.  
The RO has denied the current attempt to reopen the claims 
under the criteria established by the U.S. Court of Appeals 
for Veterans Claims (Court) in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  However, during the pendency of this 
appeal, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) overturned as unduly restrictive the Colvin 
criteria as they pertain to the submission of new and 
material evidence.  Instead, the Federal Circuit has held 
that the test for determining if new and material evidence 
has been submitted is found exclusively at 38 C.F.R. 
§ 3.156(a) (1998).  See Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  The RO has not yet reviewed the relevant 
issues in the present appeal under this recently-announced, 
lower standard which requires only that the new evidence be 
"so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); Hodge, 155 F.3d at 1363.  Thus, a remand is in 
order.  

The appellant has also filed new claims seeking service 
connection for arthritis of the knees, low back, or neck.  At 
the July 1999 hearing, he testified that he is currently 
receiving treatment for these disabilities at the VA Medical 
Center (VAMC) in Alexandria, and that he had previously been 
treated for them at the VAMC in Shreveport.  Furthermore, he 
testified that unidentified VA "doctors" have told him that 
his problems with arthritis in his joints resulted from 
injuries sustained in service following a premature explosion 
in his vicinity while working on a road widening project (see 
Transcript, p. 6).  The Board believes that copies of all 
relevant VA medical treatment records should be obtained and 
reviewed by the RO, especially since the records are deemed 
to be constructively of record pursuant to Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Also, if the appellant can identify 
the VA doctors who allegedly provided a nexus between his 
current arthritis and events in service, written confirmation 
of this should be obtained and placed in the record.  

Accordingly, this appeal is hereby remanded for the following 
further action:  

1.  The RO should ask the appellant to 
specify the dates and locations of all VA 
medical treatment he has received for 
disabilities of the knees, low back, or 
neck since his discharge from active 
service in January 1946.  He should also 
be asked to name (with their present 
location, if known) any VA physician who 
told him that his current joint problems 
are due to injuries sustained in service; 
and he should further be advised to 
submit any relevant private medical 
treatment record in support of his claim 
(see 38 U.S.C.A. § 5103(a) (West 1991)).  

2.  The RO should then obtain and 
incorporate into the claims file copies 
of all VA medical treatment records 
pertaining to the appellant concerning 
treatment for disabilities of the knees, 
low back, or neck, especially from the 
VAMCs in Alexandria and Shreveport.  If 
sufficient information is obtained from 
the appellant, the RO should also ask any 
VA physician named by him (to the extent 
feasible) to confirm their reported 
statements to the appellant concerning 
the in-service etiology of his claimed 
arthritis of the knees, low back, or 
neck, together with their rationale for 
believing that the claimed disabilities 
originated during his World War II 
service.  

3.  After undertaking any appropriate 
further evidentiary development, the RO 
should readjudicate the claims currently 
certified on appeal.  Any determination 
concerning the submission of new and 
material evidence must be in accordance 
with 38 C.F.R. § 3.156(a).  See Hodge, 
153 F.3d at 1362-64.  

4.  If any old claims are reopened, the 
RO must determine if the reopened claim 
is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a); if so, then it should evaluate 
the merits of the reopened claim after 
ensuring compliance with the duty to 
assist the appellant under 38 U.S.C.A. 
§ 5107(b).  See Winters v. West, 12 Vet. 
App. 203 at 206 (1999).  


If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is so informed, but he may furnish 
additional evidence and/or argument on the remanded matters 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Board observes in connection with this case that the 
Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order, and it imposes on VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



